Citation Nr: 0844172	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for sleep disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June to December 1993, 
October 2001 to October 2002, and January 2003 to April 2004, 
in the Southwest Asia theater of operations from April 19 
2003, to August 14, 2003.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2007, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, for additional development.  

The veteran's sleep disorder claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations.

2.  The veteran has a qualifying chronic disability 
manifested by right knee problems that cannot be attributed 
to any known clinical diagnosis.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, a right knee disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
right knee disability on the basis that the veteran's chronic 
right knee symptoms cannot be attributed to a known clinical 
diagnosis.  This represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness.

A "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In support of his right knee claim, the veteran contends that 
it began when he jumped to the ground to help unload a Humvee 
at a Navy base in Indiana.  He relates that he sought 
treatment while on active duty and was put on profile, and 
continued to receive treatment after service. 

The service medical records show that he was seen on numerous 
occasions for right knee problems.  He took Naproxen for 
bilateral knee pain of an unidentified source in May 2002.  
The veteran was eventually diagnosed with patellofemoral pain 
syndrome.  A March 2003 examination was normal and the 
diagnosis was knee pain with good prognosis.  The veteran 
complained of knee pain on a December 2003 Report of Medical 
History.  The corresponding medical examination found that 
his legs were normal on clinical evaluation.  

Post-service, an August 2004 MRI of the right knee noted both 
menisci were normal and a meniscal tear was not suspected.  
There was increased signal at the upper end of the tibia 
laterally, most likely secondary to bruising of the bone.  
Another record, dated in August 2004, reflects an impression 
of possible right knee internal derangement.  The report of a 
November 2004 VA examination shows that the veteran was 
diagnosed as having mild right knee chondromalacia.  The 
October 2005 VA examination report reflects that no pathology 
of the right knee found, and that a November 2004 x-ray was 
normal.  The examiner noted that a diagnosis of a meniscus 
derangement was weak and even doubtful because an August 2004 
MRI did not show any meniscus lesion.  The examiner also 
noted the veteran's complaints of pain but stated he was 
unable to find any objective data to support a diagnosis of 
significant pathology.  He also commented that without 
pathology there was nothing to relate to any service 
connection condition and that the veteran's symptoms were not 
caused by an identifiable condition related to service.  A 
January 2006 VA medical record noted an impression of 
bilateral knee pain and he was treated with Naproxen twice 
daily as occasion required. 

In January 2007, the veteran's private treating physician 
reported that in June 2006 he began treating the veteran for 
several medical problems, including bilateral knee problems.  
A June 2006 treatment report from the same physician 
(submitted to VA after an April 2008 VA examination) relates 
that the veteran complained of bilateral knee pain for 
several years, with the right worse than the left.  The 
veteran reported a motor vehicle accident (MVA) in Iraq in 
2003.  The pertinent impression was knee pain likely post-
traumatic, with likely some underlying degenerative problems 
at this point from a post-traumatic injury in an MVA. 

The report of an April 2008 VA examination provides that the 
veteran's claims file was reviewed, and sets forth the 
veteran's contentions and the relevant medical history.  
Physical examination of the veteran's right knee was negative 
for effusion, ligamentous instability, subpatallar crepitus, 
or subpatellar tenderness to palpation.  Range of motion was 
from zero to 120 degrees, without pain and limited by muscle 
mass.  There were no changes with repetitive motion.  There 
was no evidence of quadriceps atrophy.  The veteran's 
symptoms were referable to the patellar tendon, which had 
slight tenderness on palpation but no pain with stress of the 
quadriceps mechanism.  X-rays and an MRI of the right knee 
were normal.  The impression was no musculoskeletal disease 
found of the right knee.  The examiner observed that the 
veteran appeared to have had ample workout and his X-rays and 
MRI were normal.  The examiner stated that this ruled out any 
pathology in the right knee joint and noted that he found no 
objective evidence of impairment of the right knee.  

The Board finds that the April 2008 VA examination report is 
the most probative medical evidence and outweighs the earlier 
medical indications of a right knee condition.  The April 
2008 VA report is based on the results of a thorough physical 
examination as well as past X-ray and MRI reports.  The VA 
examiner reviewed the entire medical record, including those 
records that identify a right knee condition.  Thus, although 
the veteran initially attributed his right knee problems to 
in-service trauma, the objective medical evidence shows that 
since service he has continued to have right knee problems, 
and after extensive clinical and diagnostic testing, the 
April 2008 VA examiner was unable to attribute the condition 
to a known clinical diagnosis.  In essence, although 
objectively observed over a period of many years by different 
examiners, the preponderance of the evidence shows that a 
diagnosis to explain the veteran's right knee problems has 
not been identified.  The Board thus concludes service 
connection is warranted.


ORDER

Service connection for right knee disability is granted.

REMAND

As noted above, this case was previously remanded in August 
2007.  At that time, the Board noted the veteran's in-service 
complaints of insomnia and the post-service lay evidence of a 
continuity of symptomatology since shortly after his 
discharge.  The Board also observed that within a year of his 
separation from service, his sleep problems were diagnosed as 
sleep apnea and remanded this issue to determine whether it 
was at least as likely as not that the disability was related 
to or had its onset in service.  In the April 2008 VA 
examination report, the examiner who performed the April 2008 
VA examination indicated that he was unable to respond to the 
Board's inquiry.  In addition, he did not take into account 
the competent lay evidence regarding the onset and chronicity 
of his sleep problems.  The Board thus finds that this claim 
must unfortunately be remanded.  

In reaching this conclusion, the Board notes that once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, 
the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should afford the veteran a 
sleep disorder examination to ascertain 
the nature and etiology of his current 
sleep apnea, including specifically, an 
assessment as to whether his current sleep 
apnea is related to the in-service 
notations of insomnia.  The claims file 
must be made available to and be reviewed 
by the examiner.  The examiner should 
opine as to whether it is at least as 
likely as not that the veteran's sleep 
apnea is related to or had its onset 
during service, including the in-service 
notations of insomnia.  The examiner must 
specifically acknowledge the veteran's and 
his spouse's report of a continuity of 
post-service symptoms.  The examiner must 
also state whether it is at least as 
likely as not that the veteran's sleep 
disorder is caused, related or a 
manifestation of his service-connected 
major depressive disorder.  All findings 
and conclusions must be set forth in a 
legible report.  

2.  Then, the AMC should adjudicate the 
claim.  If the benefit sought on appeal is 
not granted, the AMC should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


